Donovan, Presiding Judge,
concurring.
{¶ 14} I concur in the ultimate resolution of this appeal because we are largely left to speculate as to the motivation and facts that drove the dismissal of this indictment. It is important to recognize, as the Ohio Supreme Court noted in *363State v. Busch (1996), 76 Ohio St.3d 613, 669 N.E.2d 1125, that trial courts are “at the front lines of the administration of justice in our judicial system, dealing with realities and practicalities of managing a caseload and responding to the rights and interests of the prosecution, the accused, and victims.”
{¶ 15} Although Crim.R. 48(B) permits the court to dismiss an indictment, it does provide that if the court does so over objection from the state, “[the court] shall state on the record its findings of facts and reasons for the dismissal.” On this record, it appears that the dismissal order was sua sponte, and the state may not have had an opportunity to object. Because the rule contemplates an evidentiary hearing, which would have facilitated appellate review in this case (see generally separate concurring opinion of Grady, J., in State v. Montiel, 185 Ohio App.3d 362, 2009-Ohio-6589, 924 N.E.2d 375), I am able to concur in this judgment due to the lack of evidentiary basis for the court’s reasoning.